DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16914655, which is a division of 15692072, filed 08/31/2017, now U.S. Patent #10699963, attorney docket 252011-6761. Application is assigned an effective filing date of 8/31/2017 based on parent application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd. Claims 1-10 are pending and are considered below.  Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites a thermal oxidation to form a semiconductor layer. The layer is formed previously and the thermal oxidation acts to diffuse germanium into the layer. The wording of the claim creates confusion because no layer is formed, only modified. Examiner suggests an interview to amend the claims.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites 
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 3 and 5 recite “producing at least one of the dielectric isolation portions to electrically isolate the second region of the surface layer with respect to the compressive strained semiconductor portions.”  “producing the dielectric isolation portions to surround at least the second region of the surface layer which is protected by the mask” 
The drawing do not show a second region (presumed to be 114) that is protected by a mask and isolated by the dielectric isolation portions (presumed to be 130). Figure 12 shows only strained semiconductor portions (128) with surrounding oxide 130. 
Claim 5 recites, “producing the dielectric isolation portions to surround at least the second region of the surface layer which is protected by the mask” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) because the specification does not support a method of “producing the dielectric isolation portions to surround at least the second region of the surface layer which is protected by the mask” because the method requires that the mask is removed before the dielectric region is formed around the second region. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. Forming an insulation layer over a mask as claimed is not well known and would require extensive experimentation by one of ordinary skill in the art, a semiconductor process development engineer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites, "and producing, at least one of through the surface layer and the buried dielectric layer and/or said and through the at least one first oxide portion and through the buried dielectric layer, dielectric isolation portions at least around an assembly formed of said the at least one compressive strained semiconductor portion and said the at least one first oxide portion” 
This limitation appear to be producing a choice of locations.  The step produces a dielectric isolation portion in one or more the listed locations. The use of the broadening term “at least” makes the scope of the claim indeterminate. 
Also, it is not clear what is being produced. 
Claim 1 further requires the trenches to be formed perpendicular to the direction of compression, but requires the dielectric isolation portions to be around the strained semiconductor portions and one oxide portion.  Around is a synonym for surrounding, which requires isolation on all sides, which would require trenches parallel to the direction of strain.  So, the claim is indefinite because of the contradiction.
Claim 6 is indefinite because it contradicts claim 1 which requires the trenches to formed perpendicular to the direction of compression. 
Claims 2-10 depend from claim 1 and carry the same defect.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or make obvious the sequence of method steps of claim 1 including, forming a SiGe layer on the Si layer of a SOI substrate, etching at least one trench through the SiGe layer to the Si surface, the trenches perpendicular to the direction of compressive strain in the SiGe layer, thermally oxidizing the Si to both form an oxide in the trenches and simultaneously condense the germanium from the SiGe layer to the underlying Si layer and forming an isolation dielectric layer around the oxide and germanium infused Sil layer. 

Conclusion                                                                                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893